DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 17-36, in the reply filed on 2/3/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 22, 26, 29, 30, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20110083477 by Kim et al.
As to claim 17, Kim discloses a washing machine comprising a casing 110 (fig. 1) with an opening 119; a tub 121; a drum 122; a pump 160 (fig. 3); a gasket 140; a plurality of nozzles 170, 180; and a nozzle water supply pipe 162, 163 that includes a transfer conduit with first 162 and second 163 flow paths branched at the opening (at 161) of the nozzle water supply pipe, and a plurality of nozzle water supply ports (164, 
As to claim 22, Kim discloses a circulation pipe (outlet of pump 160, fig. 3), wherein the nozzle water supply pipe has a circulation pipe connection port 161 connected to the circulation pipe, wherein the transfer conduit 162, 163 is connected to the circulation pipe connection port 161.
As to claim 26, Kim discloses that the nozzle water supply ports pass through the gasket to supply water to nozzles (fig. 4).
As to claim 29, Kim discloses that the gasket comprises a casing coupling unit 144 (fig. 4, para. 31); a tub coupling unit 141; an extension unit 143, wherein the nozzles comprise a nozzle inflow pipe 164 and a nozzle head 170.
As to claim 30, Kim discloses that the gasket comprises port insertion pipes 371 (fig. 9) that protrude from the extension unit, and the nozzle water supply ports 364 are inserted into the port insertion pipes.
As to claim 33, Kim discloses that the extension unit comprises a cylindrical rim unit extending from the casing coupling unit 144 to the tub coupling unit 141 (fig. 4), and a folded unit 143 that comprises inner and outer diameter units, wherein the nozzle inflow pipe 164 protrudes from an inner circumferential surface of the outer diameter unit.
As to claim 36, Kim discloses a pump 160 that can perform a speed control (at least on/off speeds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110083477 by Kim et al. in view of EP2634303A1 by Terai et al.
As to claim 18, Kim teaches a plurality of nozzles, but it does not teach an upper nozzle, a pair of intermediate nozzles, and a pair of lower nozzles.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kim to have the claimed nozzles.  Terai teaches a washing machine with nozzles 26 (fig. 16) that comprise upper nozzles 26a/26h; intermediate nozzles 26b/26c, 26g/26f at a lower side of the upper nozzles and a both sides of an inflow port of the water supply pipe; and lower nozzles 26d, 25e at an upper side of an inflow port and in a lower side of the intermediate nozzles and on both sides of the inflow port.  Terai teaches that the location of the nozzles allows for wash water to be jetted along upward, downward, leftward, and rightward directions in order to expose laundry to wash water more frequently and uniformly regardless of the location of the laundry in the drum (para. 64). One of ordinary skill in the art would have been motivated to modify the washing machine taught by Kim to have the claimed nozzles in order to 
As to claim 19, Terai teaches that the intermediate nozzles 26b, 26g (fig. 16) are in an upper side of a center of the drum.
As to claim 20, Terai teaches that the lower nozzles 26d, 26e are in a lower side of a center of the drum.
As to claim 21, Kim teaches a plurality of nozzles, but it does not teach an upper nozzle, first and second intermediate nozzles, and first and second lower nozzles.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kim to have the claimed nozzles.  Terai teaches a washing machine with nozzles 26 (fig. 16) that comprise upper nozzles 26a/26h; a first intermediate nozzle 26b at a lower side of the upper nozzles in a first area to spray water downward to a second area; a second intermediate nozzle 26g at a lower side of the upper nozzles in a second area to spray water downward to the first area; a first lower nozzle 26d below the intermediate nozzles to spray water upward toward the second area; and a second lower nozzle 26e below the intermediate nozzles to spray water upward toward the first area.  Terai teaches that the location of the nozzles allows for wash water to be jetted along upward, downward, leftward, and rightward directions in order to expose laundry to wash water more frequently and uniformly regardless of the location of the laundry in the drum (para. 64). One of ordinary skill in the art would have been motivated to modify the washing machine taught by Kim to have the claimed nozzles in order to realize these benefits taught by Terai, namely to 
As to claim 23, Kim teaches that the transfer conduit comprises a first conduit portion 162 (fig. 3) to form the first flow path; and a second conduit 163 to form the second flow path.  Kim does not teach a plurality of nozzle supply ports (and respective nozzles) that protrude from each of the first and second conduits.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kim to have a plurality of nozzles and respective ports on each of the first and second conduits.  Terai teaches a washing machine with nozzles 26 (fig. 16) that comprise nozzles 26a-d on a first conduit portion (left side portion of conduit 22) and nozzles 26e-h on a second conduit portion (right side portion of conduit 22).  Terai teaches that the location of the nozzles allows for wash water to be jetted along upward, downward, leftward, and rightward directions in order to expose laundry to wash water more frequently and uniformly regardless of the location of the laundry in the drum (para. 64). One of ordinary skill in the art would have been motivated to modify the washing machine taught by Kim to have the claimed nozzles and respective locations in order to realize these benefits taught by Terai, namely to better expose laundry with wash water. Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 24, Kim teaches that the first and second conduit portions are connected to the circulation pipe connection port (fig. 3), and Terai teaches that the ends of the conduit portions 22 are separated from each other (fig. 16).
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110083477 by Kim et al. in view of DE19962257A1 by Moschuetz et al.
As to claim 27, Kim does not teach a particular cross-section shape of its transfer conduit.  However, one of ordinary skill in the art would have recognized as obvious to modify its transfer conduit so that its height in a radial direction is shorter than a width in a longitudinal direction.  Moschuetz teaches a washing machine and further teaches that a conduit having a rectangular cross-section (i.e. a height greater than a width) is beneficial in that it requires little space (para. 24).  One of ordinary skill in the art would have been motivated to have the transfer conduit of Kim with a rectangular cross-section in order to require a small amount of space around the drum and tub, which would realize the known benefit taught by Moschuetz.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110083477 by Kim et al.
.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110083477 by Kim et al. in view of U.S Patent 7942025 granted to Musone.
As to claim 34, Kim does not teach that an inner cross-sectional area of the transfer conduit is gradually reduce from a lower side to an upper side.  However, one of ordinary skill in the art would have recognized as obvious to reduce the cross-sectional area of the transfer conduit.  Musone teaches a washing machine and teaches that reducing the diameter (i.e. cross-sectional area) of a conduit results in increased pressure of the fluid (col. 15, ll. 49-53).  One of ordinary skill in the art would have understood well-known and clear benefits of increasing pressure of the fluid, such as providing additional force to expel fluid from the nozzles.  One of ordinary skill in the art would have been motivated to gradually decrease the cross-sectional area of the transfer conduit of Kim in order to increase the fluid pressure, which would have been 
As to claim 35, one of ordinary skill in the art would have recognized as obvious to gradually reduce the width of the transfer conduit in order to increase pressure of the fluid, as discussed above.

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest structuring the transfer conduit with uplift portions convex in a direction away from the gasket and having the port insertions pipes (and consequently the nozzles) in the uplift portions.  Nothing in the prior art of record suggests that such structure would be an obvious modification to the transfer conduits of Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711